     Case 1:19-cr-00175-DAD-BAM Document 49 Filed 04/19/21 Page 1 of 2


 1   DOUGLAS C. FOSTER, CA #205674
     Law Offices of Douglas C. Foster
 2   139 W. El Portal Dr.; Suite D
     Merced, CA 95348
 3   Telephone: (209) 691-7280
     Fax: (209) 691-7290
 4
     Attorney for Defendant
 5   EMMANUELLE PADILLA
 6
7                             IN THE UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                     Case No. 1:19-CR-00175-DAD
11                     Plaintiff,
12    vs.
13    EMMANUELLE PADILLA                            STIPULATION AND
               Defendant.                           PROPOSED ORDER
14
15
16   TO:    PHILLIP A. TALBERT, ACTING UNITED STATES ATTORNEY, AND
            STEPHANIE STOKMAN, COUNSEL FOR PLAINTIFF:
17   IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
18   counsel, that the sentencing hearing in the above-captioned matter now set for May 3,
19   2021 may be continued to August 16, 2021 at 9:30 a.m.
20          Defendant is currently enrolled in the Central Valley Teen Challenge drug and alcohol
21   rehabilitation program in Reedley, California. Mr. Padilla is performing very well. (See Exhibit
22   A, attached hereto.) Per the Court’s order of February 9, 2021 the parties therefore seek to
23   continue the status hearing while Mr. Padilla continues to participate in treatment.
24

25

27
28
     Case 1:19-cr-00175-DAD-BAM Document 49 Filed 04/19/21 Page 2 of 2


 1          Counsel for government and the assigned USPO have no objection to the requested date.
 2   As this is a sentencing hearing, no exclusion of time is necessary under the Speedy Trial Act.
 3
 4
 5                                                         Respectfully submitted,
 6                                                         PHILLIP A. TALBERT
                                                           Acting United States Attorney
 7
 8   DATED: 4/19/21                                        /s/ Stephanie Stokman
                                                           STEPHANIE STOKMAN
 9                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
10
11
12


13   DATED: April 19, 2021                                 /s/
                                                           DOUGLAS C. FOSTER
14                                                         Law Offices of Douglas C. Foster
                                                           Attorney for Defendant
15                                                         EMMANUELLE PADILLA
16
17
18                                              ORDER
19          IT IS SO ORDERED that the sentencing hearing in the above-captioned case shall
20   be continued to August 16, 2021 at 10:00 a.m.
21
22   DATED: April 19, 2021
23
                                                           HON. DALE A. DROZD
24                                                         United States District Court Judge
25

27

28

                                                     -2-
